SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC (Name of Issuer) EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC (Name of Person(s) Filing Statement) LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Steven L. Suss Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC 225 High Ridge Road Stamford, CT06905 (203) 975-4063 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2533 March 30, 2011 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: $47,200,000.00 (a) Amount of Filing Fee: (a)Calculated as the aggregate maximum repurchase price for Interests. (b)Calculated at $116.10 per million of Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o ITEM 1. SUMMARY TERM SHEET. As stated in the offering documents of Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (the "Fund"), the Fund is offering to repurchase limited liability company interests in the Fund ("Interest" or "Interests" as the context requires) from members of the Fund ("Members") at their net asset value (that is, the value of the Fund's assets minus its liabilities, multiplied by the proportionate interest in the Fund a Member desires to tender).The offer to repurchase Interests (the "Offer") will remain open until 12:00 midnight, Eastern Time, on April 26, 2011, unless the Offer is extended.The net asset value of the Interests will be calculated for this purpose on June 30, 2011 or, if the Offer is extended, on the last business day of the month in which the Offer expires (the "Valuation Date").The Fund reserves the right to adjust the Valuation Date to correspond with any extension of the Offer.The Fund will review the net asset value calculation of Interests as of June 30, 2011, during the Fund's audit for its fiscal year ending March 31, 2012, which the Fund expects will be completed by the end of May 2012.This June 30, 2011 net asset value, as reviewed, will be used to determine the final amount paid for tendered Interests. Members may tender their entire Interest or a portion of their Interest defined as a specific dollar value.If a Member tenders its entire Interest (or a portion of its Interest) and the Fund accepts that Interest for repurchase, the Fund will give the Member a non-interest bearing, non-transferable promissory note (the "Note") entitling the Member to receive an amount equal to the net asset value of the Interest tendered (valued in accordance with the Fund's Fourth Amended and Restated Limited Liability Company Agreement dated April 23, 2007 (the "LLC Agreement")) determined as of June 30, 2011 (or if the Offer is extended, the net asset value determined on the Valuation Date).The Note will be held in a special custody account with PFPC Trust Company ("PFPC"). If a Member tenders its entire Interest, the Note will entitle the Member to receive an initial payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to at least 95% of the unaudited net asset value of the Interest tendered by the Member that is accepted for repurchase by the Fund (the "Initial Payment").The Initial Payment will be paid to the Member's account with Bank of America, N.A., or an affiliate bank (collectively, "Bank of America"), or if the Member does not have a Bank of America account, wired to the Member's account as indicated to the Fund, within approximately 30 calendar days after the Valuation Date or, if the Fund has requested withdrawals of its capital from any investment funds in order to finance the repurchase of Interests, within ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. The Note will also entitle the Member to receive a contingent payment (the "Contingent Payment") equal to the excess, if any, of (a) the net asset value of the Interest tendered by the Member and accepted by the Fund for repurchase, determined as of the Valuation Date, as it may be adjusted based on the annual audit of the Fund's March 31, 2012 financial statements, over (b) the Initial Payment.The Fund will deposit the aggregate amount of the Contingent Payments in a separate, interest bearing account and will pay any interest actually earned thereon pro rata to the Members whose Interests have been repurchased.The Contingent Payment (plus any interest earned) will be paid within ten calendar days after the completion of the Fund's annual audit.The Contingent Payment will also be deposited into the tendering Member's account at Bank of America or wired to the Member's account as indicated to the Fund if the Member does not have a Bank of America account. A Member that tenders for repurchase only a portion of such Member's Interest will receive a Note that will entitle the Member to a payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the net asset value of the portion of the Interest tendered by the Member that is accepted for repurchase by the Fund.Payment pursuant to the Note will be made within approximately 30 calendar days after the Valuation Date or, if the Fund has requested withdrawals of its capital from any investment funds in order to finance the repurchase of Interests, within ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. A Member that tenders for repurchase only a portion of such Member's Interest must tender a minimum of $25,000 and will be required to maintain a capital account balance equal to $50,000 or more. -2- The Fund reserves the right to repurchase less than the amount tendered by a Member if the repurchase would cause the Member's capital account in the Fund to have a value less than the required minimum balance or if the total amount tendered by Members is more than $47.2 million.If the Fund accepts the tender of the Member's entire Interest or a portion of such Member's Interest for repurchase, the Fund will make payment for Interests it repurchases from one or more of the following sources: cash on hand; withdrawals of capital from investment funds in which the Fund has invested; proceeds from the sale of securities and portfolio assets held by the Fund; and/or borrowings. Following this summary is a formal notice of the Fund's offer to repurchase the Interests.The Offer remains open to Members until 12:00 midnight, Eastern Time, on April 26, 2011, the expected expiration date of the Offer.Until that time, Members have the right to change their minds and withdraw the tenders of their Interests.Members will also have the right to withdraw tenders of their Interests at any time after May 24, 2011, 40 business days from the commencement of the Offer, assuming their Interest has not been accepted for repurchase by the Fund on or before that date. If a Member would like the Fund to repurchase its Interest or a portion of its Interest, it should complete, sign and mail (via certified mail return receipt requested) or otherwise deliver a Letter of Transmittal, attached to this document as Exhibit C, to Bank of America Capital Advisors LLC, the investment adviser of the Fund (the "Adviser"), 225 High Ridge Road, Stamford, CT 06905, attention Client Service.Please note that Letters of Transmittal are no longer being accepted by fax transmission, however, they may be sent via email to aiclientservice@ml.com.Please include the words "Excelsior Tender Documents" in the subject line.Of course, the value of Interests will change between January 31, 2011 (the last time prior to the date of the Offer as of which net asset value has been calculated) and June 30, 2011, the date as of which the value of Interests will be determined for purposes of calculating the repurchase price for Interests.Members may obtain the estimated net asset value of their Interests, which the Fund calculates monthly based on the information the Fund receives from the managers of the investment funds in which it invests, by contacting the Adviser at (866) 921-7951 or at the address listed above, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Eastern Time). Please note that, just as each Member has the right to withdraw the tender of an Interest, the Fund has the right to cancel, amend or postpone this Offer at any time before 12:00 midnight, Eastern Time, on April 26, 2011.Also realize that although the Offer expires on April 26, 2011, a Member that tenders all or a portion of its Interest will remain a Member with respect to the Interest tendered and accepted for repurchase by the Fund through June 30, 2011, when the net asset value of the Member's Interest tendered to the Fund for repurchase is calculated. ITEM 2.ISSUER INFORMATION. (a)The name of the issuer is Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC.The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.It is organized as a Delaware limited liability company.The principal executive office of the Fund is located at 225 High Ridge Road, Stamford, CT 06905 and the telephone number is (203) 352-4497. -3- (b)The title of the securities that are the subject of the Offer is limited liability company interests or portions thereof in the Fund.(As used herein, the term "Interest" or "Interests," as the context requires, refers to the limited liability company interests in the Fund and portions thereof that constitute the class of security that is the subject of this Offer or the limited liability company interests in the Fund or portions thereof that are tendered by Members pursuant to the Offer.)As of the close of business on January 31, 2011, there was approximately $449.7 million outstanding in capital of the Fund, represented by Interests.Subject to the conditions set forth in the Offer, the Fund will repurchase up to $47.2 million of Interests that are tendered and not withdrawn as described in ITEM 1, subject to any extension of the Offer. (c)Interests are not traded in any market, and any transfer thereof is strictly limited by the terms of the LLC Agreement. ITEM 3.IDENTITY AND BACKGROUND OF FILING PERSON. (a)The name of the filing person is Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC.The Fund's principal executive office is located at 225 High Ridge Road, Stamford, CT 06905 and the telephone number is (203) 352-4497.The investment adviser of the Fund is Bank of America Capital Advisors LLC.The principal executive office of Bank of America Capital Advisors LLC is located at 100 Federal Street, Boston, MA 02110, and its telephone number is (866) 921-7951.The Fund's managers ("Manager(s)" or "Board of Managers" as the context requires) are Alan Brott, John C. Hover III, Victor F. Imbimbo, Jr., Stephen V. Murphy and Thomas G. Yellin.The Managers' address is c/o Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC, 225 High Ridge Road, Stamford, CT 06905. ITEM 4.TERMS OF THIS TENDER OFFER. (a)(1) (i) Subject to the conditions set forth in the Offer, the Fund will repurchase up to $47.2 million of Interests that are tendered by Members and not withdrawn as described in ITEM 1.The initial expiration date of the Offer is 12:00 midnight, Eastern Time, on April 26, 2011, (such time and date, the "Initial Expiration Date"), subject to any extension of the Offer.The later of the Initial Expiration Date or the latest time and date to which the Offer is extended is called the "Expiration Date." (ii) The repurchase price of Interests tendered to the Fund for repurchase will be their net asset value, determined as of the Valuation Date or, if the Offer is extended, on the last business day of the month in which the Offer expires. Members may tender their entire Interest or a portion of their Interest defined as a specific dollar value.Each Member that tenders its entire Interest or a portion thereof that is accepted for repurchase will be given a Note within ten calendar days of the acceptance of the Member's Interest for repurchase.The Note will be held for the Members in a special custody account with PFPC.The Note will entitle the Member to be paid an amount equal to the value, determined as of the Valuation Date, of the Interest or portion thereof being repurchased (subject to adjustment upon completion of the next annual audit of the Fund's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being repurchased) determined as of the Valuation Date and will be based on the net asset value of the Fund's assets determined as of that date, after giving effect to all allocations to be made as of that date. -4- If a Member tenders its entire Interest, the Note will entitle the Member to receive an Initial Payment.Payment of this amount will be made within approximately 30 calendar days after the Valuation Date or, if the Fund has requested withdrawals of its capital from any investment funds in order to finance the repurchase of Interests, within ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. The Note will also entitle a Member to receive a Contingent Payment equal to the excess, if any, of (a) the net asset value of the Interest tendered by the Member and accepted by the Fund for repurchase as of the Valuation Date, as it may be adjusted based on the annual audit of the Fund's March 31, 2012, financial statements, over (b) the Initial Payment.The Fund will deposit the aggregate amount of the Contingent Payments in a separate, interest bearing account and will pay any interest actually earned thereon pro rata to the Members whose Interests have been repurchased.The Contingent Payment (plus any interest earned) will be payable within ten calendar days after the completion of the Fund's next annual audit.It is anticipated that the annual audit of the Fund's financial statements will be completed within 60 days after March 31, 2012, the fiscal year end of the Fund. A Member that tenders for repurchase only a portion of such Member's Interest will receive a Note that will entitle the Member to a payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 100% of the net asset value of the portion of the Interest tendered by the Member that is accepted for repurchase by the Fund.Payment pursuant to the Note will be made within approximately 30 calendar days after the Valuation Date or, if the Fund has requested withdrawals of its capital from any investment funds in order to finance the repurchase of Interests, within ten business days after the Fund has received at least 95% of the aggregate amount withdrawn by the Fund from such investment funds. Although the Fund has retained the option to pay all or a portion of the repurchase price for Interests by distributing marketable securities, the repurchase price will be paid entirely in cash except in the unlikely event that the Board of Managers determines that the distribution of securities is necessary to avoid or mitigate any adverse effect of the Offer on the remaining Members.In such event, the Fund would make such payment on a pro rata basis so that each Member would receive the same type of consideration. A Member that tenders only a portion of such Member's Interest for repurchase must tender a minimum of $25,000 and will be required to maintain a capital account balance equal to $50,000 or more. A copy of: (a) the Cover Letter to the Offer and Letter of Transmittal; (b) the Offer; (c) a form of Letter of Transmittal; (d) a form of Notice of Withdrawal of Tender; and (e) forms of Letters to Members from the Fund that will be sent in connection with the Fund's acceptance of tenders of Interest for repurchase are attached hereto as Exhibits A, B, C, D and E, respectively. (iii) The scheduled expiration date of the Offer is 12:00 midnight, Eastern Time, on April 26, 2011. -5- (iv) Not applicable. (v) The Fund reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Members of such extension.If the Fund elects to extend the tender period, for the purpose of determining the repurchase price for tendered Interests, the estimated net asset value of such Interests will be determined at the close of business on the last business day of the month after the month in which the Offer actually expires.During any such extension, all Interests previously tendered and not withdrawn will remain subject to the Offer.The Fund also reserves the right, at any time and from time to time, up to and including the Expiration Date, to:(a) cancel the Offer in the circumstances set forth in Section 7 of the Offer and in the event of such cancellation, not to repurchase or pay for any Interests tendered pursuant to the Offer; (b) amend the Offer; or (c) postpone the acceptance of Interests for repurchase.If the Fund determines to amend the Offer or to postpone the acceptance of Interests tendered, it will, to the extent necessary, extend the period of time during which the Offer is open as provided above and will promptly notify Members. (vi) A tender of an Interest may be withdrawn at any time before 12:00 midnight, Eastern Time, on April 26, 2011 and, if the Fund has not accepted such Interest for repurchase, at any time after May 24, 2011, 40 business days from the commencement of the Offer. (vii) Members wishing to tender an Interest pursuant to the Offer should mail a completed and executed Letter of Transmittal to the Adviser, to the attention of Client Service, at the address set forth on page 2 of the Offer.The completed and executed Letter of Transmittal must be received by the Adviser by mail no later than the Expiration Date.The Fund recommends that all documents be submitted to the Adviser by certified mail, return receipt requested.Please note that Letters of Transmittal are no longer being accepted by fax transmission, however, they may be sent via email to aiclientservice@ml.com.Please include the words "Excelsior Tender Documents" in the subject line. Any Member tendering an Interest pursuant to the Offer may withdraw its tender as described above in ITEM 4(vi).To be effective, any notice of withdrawal must be timely received by the Adviser at the address set forth on page 2 of the Offer.A form to use to give notice of withdrawal of a tender is available by calling the Adviser at the telephone number indicated on page 2 of the Offer.A tender of an Interest properly withdrawn shall not thereafter be deemed to be tendered for purposes of the Offer.However, subsequent to the withdrawal of a tendered Interest, the Interest may be tendered again prior to the Expiration Date by following the procedures described above. (viii)For purposes of the Offer, the Fund will be deemed to have accepted (and thereby repurchased) Interests that are tendered when it gives written notice to the tendering Member of its election to repurchase such Member's Interest. (ix)If more than $47.2 million of Interests are duly tendered to the Fund prior to the Expiration Date and not withdrawn, the Fund may in its sole discretion: (a) accept additional Interests in accordance with Rule 13e-4(f)(1)(ii) under the Securities Exchange Act of 1934, as amended (the "1934 Act"); or (b) amend and extend the Offer to increase the amount of Interests that the Fund is offering to repurchase.The Fund is not required, however, to -6- take either of these actions.In the event the amount of Interests duly tendered exceeds the amount of Interests the Fund has offered to repurchase pursuant to the Offer or any amendment thereof (including the amount of Interests, if any, the Fund may be willing to repurchase as permitted by Rule 13e-4(f)(1)(ii) under the 1934 Act), the Fund will accept Interests duly tendered on or before the Expiration Date for payment on a pro rata basis based on the aggregate net asset value of tendered Interests.The Offer may be extended, amended or canceled in various other circumstances described in (v) above. (x)The repurchase of Interests pursuant to the Offer will have the effect of increasing the proportionate interest in the Fund of Members that do not tender Interests.Members that retain their Interests may be subject to increased risks that may possibly result from the reduction in the Fund's aggregate assets resulting from payment for the Interests tendered.These risks include the potential for greater volatility due to decreased diversification.However, the Fund believes that this result is unlikely given the nature of the Fund's investment program.A reduction in the aggregate assets of the Fund may result in Members that do not tender Interests bearing higher costs to the extent that certain expenses borne by the Fund are relatively fixed and may not decrease if assets decline. These effects may be reduced to the extent that additional subscriptions for Interests are made by new and existing Members subsequent to the date of this Offer and thereafter from time to time. (xi)Not applicable. (xii)The following discussion is a general summary of the federal income tax consequences of the repurchase of Interests by the Fund from Members pursuant to the Offer.Members should consult their own tax advisors for a complete description of the tax consequences to them of a repurchase of their Interests by the Fund pursuant to the Offer. In general, a Member from which an Interest is repurchased by the Fund will be treated as receiving a distribution from the Fund and will generally reduce (but not below zero) its adjusted tax basis in its Interest by the amount of cash and the fair market value of property distributed to such Member.Such Member generally will not recognize income or gain as a result of the repurchase, except to the extent (if any) that the amount of consideration received by the Member exceeds such Member's then adjusted tax basis in such Member's Interest.A Member's basis in such Member's Interest will be adjusted for income, gain or loss allocated (for tax purposes) to such Member for periods prior to the repurchase of such Interest.Cash distributed to a Member in excess of the adjusted tax basis of such Member's Interest is taxable as a capital gain or ordinary income, depending on the circumstances.A Member that has its entire Interest repurchased by the Fund for cash may generally recognize a loss, but only to the extent that the amount of consideration received from the Fund is less than the Member's then adjusted tax basis in such Member's Interest. (a)(2)Not applicable. (b) Not applicable. -7- ITEM 5. PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS WITH RESPECT TO THE ISSUER'S SECURITIES. The Fund's LLC Agreement, which was provided to each Member in advance of subscribing for Interests, provides that the Fund's Board of Managers has the discretion to determine whether the Fund will repurchase Interests from Members from time to time pursuant to written tender offers.The Adviser expects that generally it will recommend to the Board of Managers that the Fund offer to repurchase Interests from Members four times each year, effective as of the last day of each calendar quarter.The Fund previously offered to repurchase Interests from Members pursuant to written tender offers effective as of December 31, 2003, June 30, 2004, December 31, 2004, June 30, 2005, December 30, 2005, June 30, 2006, December 29, 2006, June 29, 2007, December 31, 2007, June 30, 2008, December 31, 2008, June 30, 2009, December 31, 2009, June 30, 2010, September 30, 2010, December 31, 2010 and March 31, 2011.The Fund is not aware of any contract, arrangement, understanding or relationship relating, directly or indirectly, to this Offer (whether or not legally enforceable) between:(i) the Fund and the Adviser or any Manager of the Fund or any person controlling the Fund or controlling the Adviser or any Manager of the Fund; and (ii) any person, with respect to Interests.However, the LLC Agreement provides that the Fund shall be dissolved if the Interest of any Member that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of the request. ITEM 6. PURPOSES OF THIS TENDER OFFER AND PLANS OR PROPOSALS OF THE ISSUER OR AFFILIATE. (a)The purpose of the Offer is to provide liquidity to Members that hold Interests as contemplated by and in accordance with the procedures set forth in the LLC Agreement. (b)Interests that are tendered to the Fund in connection with the Offer will be retired, although the Fund may issue Interests from time to time in transactions not involving any public offering, conducted pursuant to Rule 506 of Regulation D under the Securities Act of 1933, as amended. The Fund currently expects that it will continue to accept subscriptions for Interests as of the first day of each calendar quarter, but is under no obligation to do so. (c)The Fund, the Adviser and the Board of Managers do not have any plans or proposals that relate to or would result in: (1) the acquisition by any person of additional Interests (other than the Fund's intention to accept subscriptions for Interests on the first day of each calendar quarter and from time to time in the discretion of the Fund) or the disposition of Interests; (2) an extraordinary transaction, such as a merger, reorganization or liquidation, involving the Fund; (3) any material change in the present distribution policy or indebtedness or capitalization of the Fund; (4) any change in the identity of the Adviser or the members of the Board of Managers, or in the management of the Fund including, but not limited to, any plans or proposals to change the number or the term of the members of the Board of Managers, to fill any existing vacancy on the Board of Managers or to change any material term of the investment advisory arrangements with the Adviser; (5) a sale or transfer of a material amount of assets of the Fund (other than as the Board of Managers determines may be necessary or appropriate to fund any portion of the purchase price for Interests acquired pursuant to this Offer or in connection with ordinary portfolio transactions of the Fund); (6) any other material change in the Fund's structure or business, -8- including any plans or proposals to make any changes in its fundamental investment policies, as amended, for which a vote would be required by Section 13 of the 1940 Act; or (7) any changes in the LLC Agreement or other actions that may impede the acquisition of control of the Fund by any person. Because Interests are not traded in any market, Sections (6), (7) and (8) of Regulation M-A §229.1006(c) are not applicable to the Fund. ITEM 7.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. (a)The Fund expects that the repurchase price for Interests acquired pursuant to the Offer, which will not exceed $47.2 million (unless the Fund elects to repurchase a greater amount), will be derived from one or more of the following sources:(i) cash on hand; (ii) the proceeds from the sale of and/or delivery of securities and portfolio assets held by the Fund; and (iii) possibly borrowings, as described in paragraph (b) below.The Fund will segregate, with its custodian, cash or U.S. government securities or other liquid securities equal to the value of the amount estimated to be paid under any Notes as described above. (b)Neither the Fund nor the Adviser nor the Board of Managers have determined at this time to borrow funds to repurchase Interests tendered in connection with the Offer.However, depending on the dollar amount of Interests tendered and prevailing general economic and market conditions, the Fund, in its sole discretion, may decide to seek to borrow money to finance all or a portion of the repurchase price for Interests, subject to compliance with applicable law.If the Fund finances any portion of the repurchase price in that manner, it will deposit assets in a special custody account with its custodian, to serve as collateral for any amounts so borrowed, and if the Fund were to fail to repay any such amounts, the lender would be entitled to satisfy the Fund's obligations from the collateral deposited in the special custody account.The Fund expects that the repayment of any amounts borrowed will be made from additional funds contributed to the Fund by existing and/or new Members, withdrawal of its capital from the investment funds in which it has invested, or from proceeds of the sale of securities and portfolio assets held by the Fund. (d)Not applicable. ITEM 8.INTEREST IN SECURITIES OF THE ISSUER. (a)Based on January 31, 2011 estimated values, there are no persons holding Interests that may be deemed to control the Fund, may control a person that controls the Fund and/or may be controlled by a person controlling the Fund. (b)There have been no transactions involving Interests that were effected during the past 60 days by the Fund, the Adviser, any Manager or any person controlling the Fund or the Adviser. ITEM 9. PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED. No persons have been employed, retained or are to be compensated by the Fund to make solicitations or recommendations in connection with the Offer. -9- ITEM 10.FINANCIAL STATEMENTS. (a)(1)Reference is made to the following financial statements of the Fund, which the Fund has prepared and furnished to Members pursuant to Rule 30e-1 under the 1940 Act and filed with the Securities and Exchange Commission pursuant to Rule 30b2-1 under the 1940 Act, and which are incorporated by reference in their entirety for the purpose of filing this Schedule TO: Audited financial statements for the fiscal year ended March 31, 2009 previously filed on EDGAR on Form N-CSR on June 10, 2009; Unaudited financial statements for the period ended September 30, 2009 previously filed on EDGAR on Form N-CSR on December 10, 2009; Audited financial statements for the fiscal year ended March 31, 2010 previously filed on EDGAR on Form N-CSR on June 11, 2010; and Unaudited financial statements for the period ended September 30, 2010 previously filed on EDGAR on Form N-CSR on December 9, 2010. (2)The Fund is not required to and does not file quarterly unaudited financial statements under the Securities Exchange Act of 1934, as amended.The Fund does not have shares, and consequently does not have earnings per share information. (3)Not applicable. (4)The Fund does not have shares, and consequently does not have book value per share information. (b)The Fund's assets will be reduced by the amount of the tendered Interests that are repurchased by the Fund.Thus, income relative to assets may be affected by the Offer.The Fund does not have shares and consequently does not have earnings or book value per share information. ITEM 11.ADDITIONAL INFORMATION. (a)(1)None. (2)None. (3)Not applicable. (4)Not applicable. (5)None. (b)None. -10- ITEM 12.EXHIBITS. Reference is hereby made to the following exhibits which collectively constitute the Offer to Members and are incorporated herein by reference: A.Cover Letter to the Offer and Letter of Transmittal. B.The Offer. C.Form of Letter of Transmittal. D.Form of Notice of Withdrawal of Tender. E. Forms of Letters from the Fund to Members in connection with the Fund's acceptance of tenders of Interests. -11- SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC By: /s/ Steven L. Suss Name:Steven L. Suss Title:Chief Financial Officer March 30, 2011 -12- EXHIBIT INDEX EXHIBIT ACover Letter to the Offer and Letter of Transmittal. BThe Offer. CForm of Letter of Transmittal. DForm of Notice of Withdrawal of Tender. E.Forms of Letters from the Fund to Members in connection with the Fund's acceptance of tenders of Interests. -13- EXHIBIT A Cover Letter to the Offer and Letter of Transmittal Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC c/o Bank of America Capital Advisors LLC 225 High Ridge Road Stamford, CT06905 IF YOU DO NOT WANT TO SELL YOUR LIMITED LIABILITY COMPANY INTERESTS AT THIS TIME, PLEASE DISREGARD THIS NOTICE. THIS IS SOLELY A NOTIFICATION OF THE FUND'S OFFER. March 30, 2011 Dear Member: We are writing to inform you of important dates relating to an offer by Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC (the "Fund") to repurchase limited liability company interests in the Fund ("Interest" or "Interests" as the context requires) from investors (the "Offer"). The Offer period will begin at 12:01 a.m., Eastern Time, on March 30, 2011.The purpose of the Offer is to provide liquidity to members of the Fund holding Interests.Interests may be presented to the Fund for repurchase only by tendering them during one of the Fund's announced tender offers. NO ACTION IS REQUIRED IF YOU DO NOT WISH TO SELL ANY PORTION OF YOUR INTEREST AT THIS TIME.IF YOU DO NOT WISH TO SELL YOUR INTERESTS, SIMPLY DISREGARD THIS NOTICE. Should you wish to tender your Interest or a portion of your Interest for repurchase by the Fund during this Offer period, please complete and return the enclosed Letter of Transmittal by mail to Bank of America Capital Advisors LLC, 225 High Ridge Road, Stamford, CT 06905, Attn: Client Service.Please note that Letters of Transmittal are no longer being accepted by fax transmission, however, they may be sent via email to aiclientservice@ml.com.Please include the words "Excelsior Tender Documents" in the subject line.All tenders of Interests must be received by the Fund's adviser, Bank of America Capital Advisors LLC, in good order by April 26, 2011. If you have any questions, please refer to the attached Offer document, which contains additional important information about the tender offer, or call Client Service at (866) 921-7951. Sincerely, Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC A-1 EXHIBIT B The Offer EXCELSIOR MULTI-STRATEGY HEDGE FUND OF FUNDS MASTER FUND, LLC 225 High Ridge Road Stamford, CT06905 OFFER TO REPURCHASE UP TO $47.2 MILLION OF OUTSTANDING INTERESTS AT NET ASSET VALUE DATED MARCH 30, 2011 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON APRIL 26, 2011, UNLESS THE OFFER IS EXTENDED Dear Member: Excelsior Multi-Strategy Hedge Fund of Funds Master Fund, LLC, a closed-end, non-diversified, management investment company organized as a Delaware limited liability company (the "Fund"), is offering to repurchase for cash on the terms and conditions set forth in this offer to repurchase and the related Letter of Transmittal (which together constitute the "Offer") up to $47.2 million of interests in the Fund or portions thereof pursuant to tenders by members of the Fund ("Members") at a price equal to their net asset value, determined as of June 30, 2011, if the Offer expires on April 26, 2011.If the Fund elects to extend the tender offer period, for the purpose of determining the repurchase price for tendered interests, the net asset value of such interests will be determined at the close of business on the last business day of the month in which the Offer actually expires.(As used in this Offer, the term "Interest" or "Interests," as the context requires, shall refer to the interests in the Fund and portions thereof representing beneficial interests in the Fund.)This Offer, which is being made to all Members, is conditioned on a minimum of $25,000 in Interests being tendered by a Member tendering only a portion of an Interest for repurchase, and is subject to certain other conditions described below.Interests are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Fund's Fourth Amended and Restated Limited Liability Company Agreement dated April 23, 2007 (the "LLC Agreement"). Members should realize that the value of the Interests tendered in this Offer will likely change between January 31, 2011 (the last time net asset value was calculated) and June 30, 2011, when the value of Interests tendered to the Fund for repurchase will be determined for purposes of calculating the repurchase price of such Interests.Members tendering their Interests should also note that they will remain Members with respect to the Interests, or portion thereof, tendered and accepted for repurchase by the Fund through June 30, 2011, the valuation date of the Offer when the net asset value of their Interest is calculated.Any tendering Members that wish to obtain the estimated net asset value of their Interests should contact Bank of America B-1 Capital Advisors LLC, at the telephone number or address set forth below, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Eastern Time). Members desiring to tender all or any portion of their Interests for repurchase in accordance with the terms of the Offer should complete and sign the attached Letter of Transmittal and mail it to the Fund in the manner set forth in Section 4 below. IMPORTANT Neither the Fund, nor its investment adviser nor its Board of Managers make any recommendation to any Member as to whether to tender or refrain from tendering Interests.Members must make their own decisions whether to tender Interests, and, if they choose to do so, the portion of their Interests to tender. Because each Member's investment decision is a personal one, based on their own financial circumstances, no person has been authorized to make any recommendation on behalf of the Fund as to whether Members should tender Interests pursuant to the Offer.No person has been authorized to give any information or to make any representations in connection with the Offer other than those contained herein or in the Letter of Transmittal.If given or made, such recommendation and such information and representations must not be relied on as having been authorized by the Fund. This transaction has neither been approved nor disapproved by the Securities and Exchange Commission (the "SEC").Neither the SEC nor any state securities commission have passed on the fairness or merits of this transaction or on the accuracy or adequacy of the information contained in this document.Any representation to the contrary is unlawful. Questions, requests for assistance and requests for additional copies of the Offer may be directed to the Adviser: Bank of America Capital Advisors LLC 225 High RidgeRoad
